Case: 14-14311   Date Filed: 04/19/2017   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14311
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:13-cv-01711-EAK-MAP



KANELLA KAREN HANTZIS,

                                                            Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 19, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-14311     Date Filed: 04/19/2017    Page: 2 of 9


      Kanella Hantzis pro se appeals the district court’s order affirming the

decision of the Commissioner of the Social Security Administration

(“Commissioner”) to deny her application for disability insurance benefits

(“DIB”), pursuant to 42 U.S.C. § 405(g). On appeal, Hantzis argues that the

Administrative Law Judge (“ALJ”) failed to apply the correct legal standards in

weighing the opinions of her treating physicians. Upon careful review of the

record, we find no reversible error in the ALJ’s evaluation of the medical source

opinions.

                         I. FACTUAL BACKGROUND

      Hantzis began experiencing chronic back and leg pain after she fell and

injured her back twice in 1989. By 1993, Hantzis had stopped working.

      In 2009, Hantzis applied for benefits due to vertigo, degenerative disc

disorder, and hip dysfunction with an onset date of July 1, 1993. In 2011, Hantzis

and a vocational expert (“VE”) testified at a hearing before an ALJ. Afterward, the

ALJ denied Hantzis’s application.

      Following the five-step evaluation process, the ALJ found that: (1) Hantzis

had not engaged in substantial gainful employment between July 1, 1993 and

December 31, 1998, her date of last insured; (2) she had the severe impairments of

light L5 radiculopathy with bilateral lumbar paraspinal myofascial pain syndrome,

degenerative disc disease at CS-6 with resulting cervical spine pain, tibia fracture,


                                          2
                 Case: 14-14311        Date Filed: 04/19/2017        Page: 3 of 9


vertigo, and migraine headaches; (3) her impairments, alone and in combination,

did not meet or medically equal a listed impairment; and (4) she was not disabled

because she had the residual functional capacity (“RFC”) to perform a full range of

light work; which included her past relevant work as a waitress and a

cosmetologist. See 20 C.F.R. § 404.1520(a)(4)(i)-(iv). Alternatively, the ALJ

found that Hantzis was not disabled because a significant number of light work and

sedentary work jobs existed in the national economy that she could perform,

including housekeeper, mail clerk, electronic worker, charge account clerk, order

clerk, and ticket seller. See id. § 404.1520(a)(4)(v).

       The Appeals Council denied Hantzis request for review, making the ALJ’s

decision the final decision of the Commissioner. See Doughty v. Apfel, 245 F.3d
1274, 1278 (11th Cir. 2001).

                                       II. DISCUSSION

       On appeal, Hantzis’s pro se brief, liberally construed, argues that the ALJ, in

assessing her RFC at steps four and five, should have assigned more weight to the

opinions of Drs. Robert Ho and Mark Brennan, who had treated her for several

years. 1



       1
         In the district court, plaintiff Hantzis also argued that the ALJ erred by: (1) disregarding
the 2009 retrospective opinion of Dr. Gaurav Malhotra and (2) by failing to include Hantzis’s
vertigo and migraine symptoms in the RFC assessment and the hypothetical questions posed to
the VE. Hantzis failed to raise these two issues in her appeal brief and thus has abandoned them.
See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir. 2014); Timson v.
                                                  3
                Case: 14-14311       Date Filed: 04/19/2017      Page: 4 of 9


A.     Evaluating Medical Opinions

       In considering at the fourth and fifth steps whether a claimant can perform

her past relevant work or can perform other work in the economy, the ALJ must

determine a claimant’s RFC by considering all relevant medical and other

evidence. See Phillips v. Barnhart, 357 F.3d 1232, 1238-39 (11th Cir. 2004); see

also 20 C.F.R. §§ 404.1520(e), 416.920(e). RFC is a medical assessment of what

the claimant can do in a work setting despite any mental, physical, or

environmental limitations caused by the claimant’s impairments or related

symptoms. 20 C.F.R. §§ 404.1545(a), 416.945(a).

       The ALJ must consider the different medical opinions found in the record in

assessing the claimant’s RFC. In determining how much weight to give each

medical opinion, the ALJ considers such factors as the examining or treating

relationship, whether the opinion is well-supported, whether the opinion is

consistent with the record, and the doctor’s specialization. See 20 C.F.R.

§ 404.1527(c). A treating physician’s medical opinion “must be given substantial

or considerable weight unless ‘good cause’ is shown to the contrary.” Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (quotation marks

omitted); see also 20 C.F.R. §§ 404.1527(c)(2) (requiring the ALJ to give “good


Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Further, to the extent Hantzis now challenges the
ALJ’s weighing of the opinions from medical sources other than Drs. Brennan and Ho, we do not
address these arguments because Hantzis did not raise them in the district court. See Stewart v.
Dep’t of Health & Human Servs., 26 F.3d 115, 115 (11th Cir. 1994).
                                               4
              Case: 14-14311     Date Filed: 04/19/2017    Page: 5 of 9


reasons” for not giving controlling weight to the treating physician’s opinion).

This Court has found “good cause” to exist where: (1) the opinion was not

bolstered by the evidence; (2) the evidence supported a contrary finding; or (3) the

opinion was conclusory or inconsistent with the doctor’s own medical records.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). The ALJ

must “clearly articulate the reasons for giving less weight” to a treating physician’s

opinion. See Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      However, an ALJ may reject any medical opinion if the evidence supports a

contrary finding. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). When

the ALJ’s articulated reasons for assigning limited weight to a treating physician’s

opinion are supported by substantial evidence, there is no reversible error. See

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

B.    Hantzis’s Claim

      Here, in his May 1995 treatment notes, Dr. Ho listed functional impairments

of “[r]estricted bending, lifting and twisting,” and stated that Hantzis “remains

unable to work due to her chronic symptomatology.” In August 1995, Dr. Brennan

opined that Hantzis needed vocational rehabilitation and had the following work

restrictions: (1) lifting no more than 20 pounds; (2) no frequent bending and

twisting at the back; and (3) short rest periods of less than a minute to perform

exercises when her symptoms significantly increase. In July 1997, Dr. Brennan


                                          5
               Case: 14-14311     Date Filed: 04/19/2017    Page: 6 of 9


noted an additional “functional loss of being unable to tolerate prolonged sitting or

standing activities.”

      In determining Hantzis’s RFC, the ALJ declined to give controlling weight

to the opinions of Drs. Ho and Brennan about Hantzis’s functional limitations.

Instead, the ALJ gave “significant weight” to Dr. Brennan’s lifting restriction of 20

pounds, but “little weight” to the doctors’ other restrictions on Hantzis’s ability to

sit, stand, bend, and twist. By way of explanation, the ALJ stated:

      In determining the amount of weight to accord these opinions, the
      undersigned had considered various factors including, the examining
      relationship, the treating relationship, supportability, consistency, and
      specialization. The undersigned notes that these opinions are not
      supported by the doctors’ own internal notes whereby improvement is
      documented in the claimant’s condition with continued conservative
      management. The undersigned finds these limitations are inconsistent
      with the record when considered in its entirety. Furthermore, the
      undersigned notes that the ultimate issue of disability is a finding of
      fact reserved to the Commissioner.
The ALJ concluded that his RFC assessment—the ability to perform a full range of

light work—was “supported by the longitudinal treatment record and the

effectiveness of [Hantzis’s] conservative treatment, physical therapy, and

medication regimen.”

      We conclude that the ALJ applied the correct legal standards when

evaluating Drs. Brennan’s and Ho’s opinions, and that substantial evidence

supports the ALJ’s decision to grant little weight to Drs. Brennan’s and Ho’s

opinions regarding Hantzis’s ability to sit, stand, bend, and twist. The ALJ

                                           6
              Case: 14-14311     Date Filed: 04/19/2017   Page: 7 of 9


provided good cause for discounting these opinions when he explained that they

were unsupported by the doctors’ own internal notes and inconsistent with the

entire record. See Winschel, 631 F.3d at 1179.

      Furthermore, substantial evidence supports the ALJ’s conclusion that these

opinions were not supported by Drs. Brennan’s and Ho’s notes or the rest of the

record. Medical records showed that Hantzis experienced improvement with

medication and therapies, such as physical therapy and strengthening exercise.

Though Hantzis’s subjective report of her pain did not consistently or greatly

improve, she showed gains in flexibility and strength. For example, at

examinations, Dr. Brennan generally noted only a mild to moderate amount of

splinting and tenderness. Also, in February 1995, Dr. Brennan noted Hantzis could

flex forward to a position where her hands were approximately three feet from the

floor, but the distance had decreased to two feet in March, April and June 1995,

and to one foot in August 1995. In April and June 1995, Dr. Brennan described

Hantzis’s L5 radiculopathy as “gradually resolving.” Many objective diagnostic

tests results, such as x-rays, CT scans, electromyography, and nerve conduction

studies were normal. For these reasons, the ALJ provided good cause for

according little weight to Drs. Brennan’s and Ho’s functional limitations in sitting,

standing, bending, and twisting, and substantial evidence supports the ALJ’s

determination.


                                          7
              Case: 14-14311     Date Filed: 04/19/2017    Page: 8 of 9


      Hantzis suggests that the ALJ improperly discounted the opinions of Drs.

Brennan and Ho based on the opinion of another treating physician, Dr. Jerrilyn

Wetzel. Hantzis stresses that Drs. Brennan and Ho treated her chronic back pain

for years, while Dr. Wetzel saw her only three times.

      In March and June 1997, Dr. Wetzel treated Hantzis for episodes of vertigo,

facial numbness, chest pain, and shortness of breath. In her June treatment notes,

Dr. Wetzel noted, among other things, that (1) Hantzis kept trying to get Dr.

Wetzel to relate all of her current symptoms back to a 1989 fall; (2) except for a

passing reference to a steroid injection, Hantzis had not disclosed her fall or her

history of chronic low back pain at her earlier visit in March 1997; and (3) Hantzis

was difficult to follow when describing her history of complaints and contradicted

herself while describing her symptoms. Dr. Wetzel made clear to Hantzis that she

thought Hantzis’s current complaints of dizziness and loss of consciousness were

unrelated to her 1989 back injury or her chronic low back pain. Dr. Wetzel

explained to Hantzis that her current symptoms might be related to heart disease

and would need to be worked up separately, and Dr. Wertzel advised Hantzis to

continue therapy for her chronic back pain with Drs. Brennan and Ho. Dr. Wetzel

expressed no opinion about Hantzis’s ability to sit, stand, twist or bend.

      Contrary to Hantzis’s argument, the record does not reflect that the ALJ

discounted Drs. Brennan’s and Ho’s opinions of Hantzis’s functional limitations


                                          8
              Case: 14-14311     Date Filed: 04/19/2017   Page: 9 of 9


based on Dr. Wetzel’s statements in her treatment notes or based on any

misunderstanding about whether Hantzis’s chronic back and leg pain dated back to

her 1989 falls. Indeed, the ALJ found that the medical evidence established that

Hantzis sustained two falls in 1989 that were the genesis of her complaints of

chronic back pain, leg pain, and headaches. In reviewing the medical evidence, the

ALJ noted Dr. Wetzel’s statements in her treatment notes, but the ALJ did not

express that these statements carried more weight with him than other parts of the

record documenting the effectiveness of Hantzis’s physical therapy and medication

regimens, which the ALJ discussed at length. Nor did the ALJ point to Dr.

Wetzel’s statements in explaining his decision to discount the opinions of Drs.

Brennan and Ho.

      In sum, substantial evidence supports the ALJ’s articulated reasons for

assigning little weight to the opinions of Drs. Brennan and Ho about Hantzis’s

sitting, standing, bending and twisting restrictions. For this reason, we affirm the

ALJ’s denial of Hantzis’s application for DIB benefits.

      AFFIRMED.




                                          9